In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                             _________________

                              NO. 09-18-00277-CV
                             _________________

                        IN THE INTEREST OF K.B.D.
________________________________________________________________________

                     On Appeal from the 1st District Court
                           Jasper County, Texas
                           Trial Cause No. 36495
________________________________________________________________________

                                     ORDER

      Appellant, Kimberly DuBois, filed a motion to supplement the record with

items she claims were improperly omitted from the reporter’s record. Appellant

contends that both parties and the trial court treated a document identified as an

Alliance/Biogene DNA test and marked as Counterrespondent’s Exhibit Number 1

as if it had been admitted in evidence on a hearing held on November 1, 2017, and

she requests that the exhibit be included in the appellate record although she

concedes the exhibit was not formally admitted in evidence and is not in the custody

of the court reporter. Appellant further contends that the reporter’s record of a



                                         1
hearing held on June 22, 2018, omitted the final ten minutes of the hearing, including

appellant’s offer of proof.

      It appears there is a dispute regarding the accuracy of the reporter’s records of

the November 1, 2017 and June 22, 2018 hearings. See Tex. R. App. P. 34.6(e)(3).

Therefore, the appeal is abated and the case is remanded to the trial court for a

hearing to resolve the dispute. The trial court shall determine whether the parties and

the trial court treated an Alliance/Biogene DNA test as an admitted exhibit at the

November 1, 2017 hearing, and if so, whether the record can be supplemented with

an accurate copy of the exhibit. Additionally, the trial court shall determine when

the June 22, 2018 hearing was adjourned, whether Appellant made an offer of proof

during the hearing, and if so, whether the contents of the offer of proof may be

accurately determined. A supplemental reporter’s record of the hearing, including

any exhibits offered in the hearing, together with a supplemental clerk’s record

containing any findings and orders of the trial court, shall be filed with the Court of

Appeals by April 8, 2019. The appeal will be reinstated without further order of this

Court when the supplemental record is filed with the appellate court.

      Appellant’s request to include original audio recordings of the hearings in the

reporter’s record is denied.

      ORDER ENTERED March 7, 2019.
                                                            PER CURIAM
Before McKeithen, C.J., Kreger, and Horton, JJ.
                                       2